Order filed May 26, 2016.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00768-CR
                                ____________

                     DONNIS RAY HANCOCK, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1471570


                                     ORDER

      Appellant is represented by appointed counsel, J. Sidney Crowley.
Appellant’s brief was originally due February 3, 2016. We have granted a total of at
least 90 days to file appellant’s brief until May 4, 2016. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On May 19, 2016, counsel filed a further request
for extension of time to file appellant’s brief. Counsel did not allege any exceptional
circumstances in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order J. Sidney Crowley to file a brief with the clerk of this
court on or before June 10, 2016. If counsel does not timely file appellant’s brief as
ordered, the court will issue an order abating the appeal and directing the trial court
to conduct a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM



Panel consists of Justices Busby, Donovan, and Wise